DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II invention, claims 16-20, in which claims 1-15 are cancelled, and claims 21-35 are, in the reply filed on November 29, 2022, is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 19, 21-22, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (U.S. Pub. 2020/0058790) in view of Liu (U.S. Pub. 2019/0131399).
Regarding claims 16 and 21, Chiang [Figs.5-10] discloses a method comprising:
depositing a first dielectric layer [120] over a conductive feature;
etching the first dielectric layer to form an opening [124] exposing the conductive feature;
forming a dielectric liner [126] in the opening, the dielectric liner lining sidewalls of the first dielectric layer;
forming a first metal portion [132] in the opening over the conductive feature;
forming a second metal portion [134] over the first metal portion and filling the opening, the second metal portion comprising a material different from the first metal portion [Paras.45-46]; and
performing an ion implantation [140] on the first dielectric layer, the dielectric liner, and the second metal portion, the ion implantation causing the material of the first dielectric layer and the dielectric liner to expand in a direction towards the second metal portion [Figs.8-9];

a method of forming a semiconductor device, the method comprising:
forming a first dielectric layer [120] over a conductive feature;
forming an opening [124] in the first dielectric layer, wherein the opening exposes the conductive feature;
forming a metal feature [136] in the opening; and 
implanting a first dopant [140] into a portion of the first dielectric layer to increase a volume of the first dielectric layer.

Chiang fails to explicitly disclose the dielectric layer is formed over a conductive feature. However, forming openings for a gate electrode or a source and drain electrode is well-known and obvious. Liu [Figs.12-16] discloses a method comprising
forming a first dielectric layer [100] over a conductive feature [92];
forming an opening [110] in the first dielectric layer, wherein the opening exposes the conductive feature [92];
forming a dielectric liner [116] in the opening, the dielectric liner lining sidewalls of the first dielectric layer
forming a metal feature [120] in the opening.
It would have been obvious to include the conductive feature of Liu, since it is obvious to combine prior art elements according to known methods to yield predictable results. Further, it would have been obvious to apply one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 19, 22, 24-27, Chiang [Figs.5-10] discloses 
wherein the ion implantation is performed with germanium dopants at a dosage from 1x1014 atoms/cm2 to 1x1016 atoms/cm2, and wherein the ion implantation causes the material of the first dielectric layer and the dielectric liner to expand in the direction towards the second metal portion by at least 1 nm [Paras.55-58];

wherein implanting the first dopant comprises implanting [140] the first dopant into the metal feature [Fig.8A];

wherein forming the metal feature comprises:
forming a first contact material [132] in contact with the conductive feature; and
forming a second contact material [134] over the first contact material, the second contact material comprising a material different from the first contact material [Paras.45-46], wherein at least a portion of the second contact material further comprises the first dopant;

wherein at least a portion of the first contact material [portions near top surface] comprises the first dopant;

wherein at least a portion of the first contact material [lower portions below top surface] is free of the first dopant;

further comprising:
prior to forming the metal feature, forming a liner [126] in the opening, wherein the metal feature is formed over the liner, wherein the implanting [140] the first dopant comprises doping at least a portion of the liner [Fig.8A].

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (U.S. Pub. 2020/0058790) in view of Liu (U.S. Pub. 2019/0131399), as applied above, and further in view of Chen (U.S. Pub. 2019/0334008).
Regarding claim 17, Chiang and Liu fail to explicitly disclose wherein forming the first metal portion comprises:
depositing a first metal material in the opening; and
etching back the first metal material, the first metal material comprising cobalt.
However, Chen discloses and makes obvious a method wherein forming the first metal portion comprises:
depositing a first metal material [66A] in the opening; and
etching back the first metal material [Figs.27-28], the first metal material comprising cobalt [Para.59].
It would have been obvious to provide the first metal as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (U.S. Pub. 2020/0058790) in view of Liu (U.S. Pub. 2019/0131399), as applied above, and further in view of Anderson (U.S. Pub. 2007/0158763).
Regarding claim 18, Chiang fails to explicitly disclose wherein the ion implantation is performed at a temperature from -100 °C to 25 °C. However, Anderson discloses and makes obvious a method wherein the ion implantation is performed at a temperature from -100 °C to 25 °C [Para.61].
It would have been obvious to provide the ion implantation temperature claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim(s) 20, 23, 28-29, 31, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (U.S. Pub. 2020/0058790) in view of Liu (U.S. Pub. 2019/0131399), as applied above, and further in view of Liu (U.S. Pub. 2021/0066500).
Regarding claims 20 and 23, Chiang fails to explicitly disclose a planarizing step after performing the ion implantation. However Liu ’500 [Fig.28] discloses an alternate embodiment wherein the implantation process was performed prior without a capping layer [Fig.28]. It appears readily evident that a subsequent planarization step is carried out before forming a the capping layer and continuing with the manufacturing process [Figs.26-33]. 
Liu ’500 [Figs.28] discloses 
further comprising planarizing the second metal portion, the dielectric liner, and the first dielectric layer after performing the ion implantation;
further comprising, after implanting, planarizing the first dielectric layer and the metal feature, wherein a doped portion of the first dielectric layer remains after planarizing.
It would have been obvious to provide the planarization after the ion implantation as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 28, Chiang, Liu ’399, and Liu ’500 disclose a method of forming a semiconductor device, the method comprising:
depositing a first dielectric layer over a conductive feature;
forming an opening in the first dielectric layer to expose the conductive feature;
forming a dielectric liner along sidewalls of the opening;
forming a first metal layer in the opening over the conductive feature;
forming a second metal layer over the first metal layer, the second metal layer comprising a material different from the first metal layer;
implanting a first dopant into a portion of the first dielectric layer, a portion of the dielectric liner, and the second metal layer to form a doped dielectric layer, a doped dielectric liner and a doped metal portion, respectively, a volume of the doped dielectric layer is greater than a volume of the portion of the first dielectric layer; and
planarizing the doped dielectric layer, the doped dielectric liner, and the doped metal portion [Discussed above in the treatment of claims 16 and 20].

Regarding claims 29, 31, and 35, Chiang and Liu ’500 disclose
wherein the first dopant comprises xenon [Liu; para.67], the first metal layer comprises ruthenium, and the second metal layer comprises cobalt [Liu; para.58] [Obvious to modify Chiang as various known metal materials are suitable alternatives];
wherein the doped dielectric layer has a thickness [D3] ranging from 1 nm to 15 nm [Liu; Fig.27B; Para.75];
wherein after planarizing, at least a portion of the doped metal portion [118] remains [Liu; Figs.28-30].
It would have been obvious to provide the limitations claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 30 and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
wherein at least a portion of the second metal layer is interposed between the doped metal portion and the first metal layer;

further comprising:
forming a second dielectric layer over the conductive feature, wherein the opening exposes a sidewall of the second dielectric layer, wherein forming the dielectric liner comprises forming the dielectric liner along sidewalls of the second dielectric layer, wherein implanting the first dopant comprises implanting a portion of the second dielectric layer with the first dopant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822